FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO SANTANA-QUINTERO,                      No. 08-74678

               Petitioner,                       Agency No. A039-717-782

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Francisco Santana-Quintero, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen and reconsider on the basis of ineffective assistance of counsel.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider and reopen, and review de novo due

process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Santana-Quintero’s motion

to reopen and reconsider because Santana-Quintero failed to establish that the

alleged ineffective assistance of his former attorneys may have affected the

outcome of his proceedings. See id. at 793-94 (to prevail on an ineffective

assistance of counsel claim, a petitioner must demonstrate prejudice); Mielewczyk

v. Holder, 575 F.3d 992, 995-98 (9th Cir. 2009) (a conviction for violating

California Health & Safety Code § 11352 constitutes a removable controlled

substance offense where the record of conviction establishes that the offense

involved cocaine).

      We lack jurisdiction to review Santana-Quintero’s contention that he

qualifies for relief under former section 212(c), 8 U.S.C. § 1182(c) (repealed

1996), because he failed to exhaust this claim in his motion to reopen and

reconsider. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      08-74678